On Rehearing.
HEAD, J.
Upon consideration of the exhaustive argument of counsel in support of the application for a rehearing in this cause, we feel constrained to recede from the conclusion announced in our former opinion as to the effect of Mrs. Roper’s deed to Wm. H. Austin, as an estoppel upon her to assert the equity she seeks to enforce, and to adopt the first impressions of the writer of that opinion, as therein expressed. The reasoning and authorities set forth in the printed argument for a rehearing are conclusive to our minds. The former decree will be set aside, and a decree here rendered reversing the decree of the city court and remanding the cause, with directions to the city court to grant the complainant in the original bill and the complainants in the cross-bill of Mrs. Roper and others, the appropriate relief therein prayed.
Reversed and remanded.
Brickell, C. J. not sitting.